RESCRIPT
BLODGETT, J.
Heard upon petition for absolute divorce on the ground of extreme cruelty.
■ The marriage took place July 2, 1924.
A bill of particulars sets forth the alleged acts of cruelty, viz: failure to prepare meals; threats of bodily harm by respondent; calling of indecent names and ridicule and abuse by respondents; throwing various objects at petitioner by respondent, that respondent failed to remain at home and refused to cohabit with petitioner. .
There was evidence of quarrels between the parties and that the respondent objected to the mother of petitioner living with them. The latter fact seemed to bo the cause of some of these quarrels. Neither of -the parties was young and the short married life appeared to be more or less of a failure. Many of the acts complained of were trivial, and some of the items alleged in the bill of particulars could not be regarded as acts of extreme cruelty.
In the opinion of the Court the testimony does not disclose sufficient evidence of extreme cruelty to entitle the petitioner to a divorce.
Petition denied.